Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 3-4, 7-9, 11-12 and 14-25 are allowed.  
Claim 19 is allowed since none of the prior art, alone or in combination, teaches or suggests a display device comprising a display panel, a cover plate, and the-a fingerprint identification structure, the fingerprint identification structure comprising 
an ultrasonic emission component which comprises a plurality of ultrasonic emission units arranged in a two-dimensional array in directions parallel to a plane; and an ultrasonic detection component which comprises a plurality of ultrasonic detection units arranged in a two- dimensional array in the directions parallel to the plane,
wherein the ultrasonic emission component and the ultrasonic detection component are two independent structures, and an orthographic projection of at least one of the plurality of ultrasonic detection units on the plane is between orthographic projections of two adjacent ones of the plurality of ultrasonic emission units on the plane; each of the plurality of ultrasonic emission units comprises a first electrode, a first piezoelectric layer, and a second electrode which are stacked in sequence, and each of the plurality of ultrasonic detection units comprises a third electrode, a second piezoelectric layer, and a fourth electrode which are stacked in sequence; the first piezoelectric layer and the second piezoelectric layer are two independent structures, the first electrode and one of the third electrode and the fourth electrode are two independent structures, and the second electrode and the other of the third electrode and the fourth electrode are two independent structures; 
wherein the ultrasonic detection component is located on a side of the ultrasonic emission component facing the cover plate,
wherein there is no gap between sound field regions radiated to a surface of the cover plate away from the fingerprint identification structure by adjacent ones of the plurality of ultrasonic emission units.  
Claim 20 is allowed since none of the prior art, alone or in combination, teaches or suggests a fingerprint identification structure, comprising:
an ultrasonic emission component, comprising a plurality of ultrasonic emission units arranged in a two-dimensional array in directions parallel to a plane;
an ultrasonic detection component, comprising a plurality of ultrasonic detection units arranged in a two-dimensional array in the directions parallel to the plane, and
an insulating layer parallel to the plane,
wherein the ultrasonic emission component and the ultrasonic detection component are two independent structures, and an orthographic projection of at least one of the plurality of ultrasonic detection units on the plane is between orthographic projections of two adjacent ones of the plurality of ultrasonic emission units on the plane;
the ultrasonic emission component and the ultrasonic detection component are respectively located on both sides of the insulating layer; or, the ultrasonic emission component and the ultrasonic detection component are located on a same side of the insulating layer, and the ultrasonic emission component and the ultrasonic detection component are located in a same layer;
in the direction parallel to the plane, a minimum size of each of the plurality of ultrasonic emission units is not less than 500 um.  
Claim 21 is allowed since none of the prior art, alone or in combination, teaches or suggests a fingerprint identification structure, comprising:
an ultrasonic emission component, comprising a plurality of ultrasonic emission units arranged in a two-dimensional array in directions parallel to a plane;
an ultrasonic detection component, comprising a plurality of ultrasonic detection units arranged in a two-dimensional array in the directions parallel to the plane, and
an insulating layer parallel to the plane,
wherein the ultrasonic emission component and the ultrasonic detection component are two independent structures, and an orthographic projection of at least one of the plurality of ultrasonic detection units on the plane is between orthographic projections of two adjacent ones of the plurality of ultrasonic emission units on the plane;
the ultrasonic emission component and the ultrasonic detection component are respectively located on both sides of the insulating layer; or, the ultrasonic emission component and the ultrasonic detection component are located on a same side of the insulating layer, and the ultrasonic emission component and the ultrasonic detection component are located in a same layer;
in the direction parallel to the plane, a maximum size of each of the plurality of ultrasonic emission units is less than 100 um.  
Claims 3-4, 7-9, 11-12, 14-18 and 22-25 are allowed for being dependent upon aforementioned independent claims 19-21.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624